Name: Commission Regulation (EEC) No 1804/87 of 29 June 1987 on the opening of a procedure for the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 6. 87 Official Journal of the European Communities No L 170/15 COMMISSION REGULATION (EEC) No 1804/87 of 29 June 1987 on the opening of a procedure for the supply of common wheat to the World Food Programme (WFP) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 15 April 1987 on the supply of food aid to the WFP, the Commission allocated to that organization 200 tonnes of cereals to be supplied fob ; whereas, since this is an emergency operation, a private contract procedure should be undertaken with a view to the supply at the earliest opportunity of the lot concerned ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : ' Article 1 The intervention agency specified in the Annex hereto - shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President (l) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 29. (4) OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . No L 170/16 Official Journal of the European Communities 30 . 6. 87 ANNEX 1 . Programme : 1986  Operation No 499/87 (') 2. Recipient : World Food Programme (WFP) 3. Place or country of destination : Mauritania 4. Product to be mobilized : common wheat 5. Total quantity : 200 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cerÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8. Method of mobilizing the product : the Community market 9. Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content 11,5 % maximum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10. Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : 'ACTION N0 499/87 / BLÃ  / MAURITANIE 0005505 / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR EN TRANSIT MAURITANIE' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 15. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : private contract procedure 15. Shipment period : before 15 August 1987 16. Security : 10 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (') The operation number is to be quoted in all correspondence.